DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0125006, filed on 10/10/2019.
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 09/20/2022. The claim amendments are entered. Presently, claims 1, 3-9, and 11-16 remain pending. 
Regarding the objection to the abstract of the disclosure, Applicant has sufficiently amended the abstract to avoid that legal phraseology. Accordingly, the objection is withdrawn.
Regarding the 35 U.S.C 112(f) interpretation, applicant has sufficiently amended the claims to avoid the 35 U.S.C 112(f) interpretation. Accordingly, the 112(f) interpretation is withdrawn.
Regarding the 35 U.S.C 112(b) relative term rejection of claims 1, 3-9, and 11-16, Applicant has sufficiently amended the claim to overcome the rejection. Accordingly, the 112(b) relative term rejection is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Arguments regarding obtaining sequence data in a temporal order are responded to below.
Applicant argues: Thus, the embodied invention is particularly advantageous because the AI model can output accurate food spoilage probability by using the sequence data since the sequence data can reflect the change in the environmental data according to a temporal order, and perform rapid refrigeration when the food spoilage probability is high. Applicant respectfully submits that this combination of elements as set forth in independent claim 1 is not rendered obvious over the references applied by the Examiner. (pg. 9-10 of remarks).
Examiner response: Examiner respectfully disagrees. Applicant argues Kim does not use internal temperature and humidity obtained in a temporal order as sequence data, but instead uses camera images to compare at two point in time. However, Kim teaches obtaining a camera image and environmental data at a second point in time  (Kim para [0177] In operation S1730, the refrigerator 1000 may obtain information related to a state of the at least one object at the second time point and a degree of a change in the state of the at least one object between the first time point and the second time point, by applying the first camera image, the second camera image, and environmental information at the second time point to the AI model 300.). The environmental data includes temperature and humidity information (para [0179] Also, according to an embodiment of the disclosure, the refrigerator 1000 may obtain information related to a state of the common object at the second time point, by applying the second camera image and the environmental information (for example, temperature information, humidity information, or odor information) at the second time point to the AI model 300.). Thus, if the AI model obtains environmental data at a first time and environmental data at a second time, the internal temperature and humidity is obtained in temporal order. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US-20200097776-A1) in view of Dheenadayalan (US-20190301781-A1).
Regarding Claim 1,
Kim teaches an artificial intelligence (AI) apparatus mounted in a refrigerator, the Al apparatus comprising: 
an input device to obtain environmental data (para [0066] According to an embodiment of the disclosure, the refrigerator 1000 may be equipped with at least one camera for identifying an inner space of the refrigerator 1000. The refrigerator 1000 may obtain an image of an object kept in each shelf by using the at least one camera. The refrigerator 1000 may predict a current state of the object by using the image obtained through the at least one camera and environmental information in the refrigerator 1000 and provide information related to the current state of the object to a user.); and 
a processor configured to provide the environmental data to an Al model (para [0014] [0014] The obtaining of the environmental information in the refrigerator may include obtaining temperature information of a temperature around the at least one object by using a temperature sensor, and the predicting of the information related to the current state of the at least one object may include predicting the information related to the current state of the at least one object by applying the first camera image and the temperature information to the AI model.), to control the refrigerator to perform normal refrigeration when a result of the Al model is less than a threshold (para [0203] According to an embodiment of the disclosure, when the current state of the at least one object is not a spoiled state, the AI model 300 may predict the consumable period (for example, the remaining period from a current point in time to an expected disposal date) of the at least one object. And para [0230] The storerooms 3011 through 3013 may be divided into freezing storerooms 3012 and 3013 (hereinafter, referred to as “freezing rooms”) below and a cooling storeroom 3011 (hereinafter, referred to as a “refrigerating room”) above the freezing storerooms 3012 and 3013. The storerooms 3011 through 3013 may be set to have temperatures above zero (for example, between 7° C. and 0° C.) or below zero (for example, between −1° C. and −5° C.) and may accommodate water, beverages, food stuffs, chilled foods, or frozen foods. Water or beverages may be accommodated in a beverage container.), and to control the refrigerator… when the result of the Al model is greater than the threshold (para [0160] In operation S1240, the refrigerator 1000 may compare a camera image including the at least one object with the odor distribution map and may identify a first object having a spoilage probability, which is greater than a reference value.), 
wherein the result of the Al model is a food spoilage probability (para [0165] Here, the AI model 300 may identify a degree of spoilage (for example, the degree of spoilage: 98%) of the spinach by analyzing the spectrometric information 1410 of the spinach.), wherein the environmental data include sequence data comprising internal temperature and internal humidity which are obtained according to a temporal order (para [0177] In operation S1730, the refrigerator 1000 may obtain information related to a state of the at least one object at the second time point and a degree of a change in the state of the at least one object between the first time point and the second time point, by applying the first camera image, the second camera image, and environmental information at the second time point to the AI model 300. And para [0179] Also, according to an embodiment of the disclosure, the refrigerator 1000 may obtain information related to a state of the common object at the second time point, by applying the second camera image and the environmental information (for example, temperature information, humidity information, or odor information) at the second time point to the AI model 300.), and 
wherein the Al model is trained to output a food spoilage (para [0178] According to an embodiment of the disclosure, the refrigerator 1000 may identify the degree of the change in the state (for example, the ripeness is changed from 10% to 80%) of an object (hereinafter, referred to as a common object) commonly included in the first camera image and the second camera image, by applying the first camera image obtained at the first time point and the second camera image obtained at the second time point to the AI model 300.) based on a change in the sequence data (para [0177] In operation S1730, the refrigerator 1000 may obtain information related to a state of the at least one object at the second time point and a degree of a change in the state of the at least one object between the first time point and the second time point, by applying the first camera image, the second camera image, and environmental information at the second time point to the AI model 300.).
While Kim discloses 
However, Dheenadayalan (US 20190301781 A1) teaches
and to control the refrigerator to perform rapid refrigeration for which intensity of refrigeration is adjusted higher than the normal refrigeration when the result of the Al model is greater than the threshold (para [0020] For example, the temperature alarm can be triggered if the temperature within the refrigerator system exceeds a threshold temperature for a certain duration of time, for example. And para [0036] If the temperature alarm is predicted to be triggered, then one or more embodiments of the invention can trigger one or more compressors to improve a cooling effect. Improve cooling effect (i.e. intensity of refrigeration adjusted higher).),
Kim and Dheenadayalan are analogous because they are both directed towards automation of refrigerators using Artificial Intelligence which is in the same field of endeavor.
It would have been obvious to one of ordinary to modify the neural network threshold output of Kim with the function of automatically adjusting the temperature utilizing artificial intelligence of Dheenadayalan.
Doing so would allow for implementing a temperature alarm to ensure food is refrigerated at a proper temperature. The temperature alarm enables retail stores to take preemptive action to correct any temperature fluctuation (para [0020]).
Regarding Claim 3,
Kim et al. and Dheenadayalan teach the Al apparatus of claim 1. Kim further teaches wherein the Al model comprises a recurrent neural network (RNN) (para [0289] For example, models, such as a deep neural network (DNN), a recurrent neural network (RNN), and a bidirectional recurrent deep neural network (BRDNN), may be used as the data recognition model, but it is not limited thereto.), and wherein the Al model is trained by using the sequence data and the food spoilage probability labeled on the sequence data (para [0292] Also, the model learner 1310-4 may train the data recognition model, for example, through supervised learning in which the learning data is used as an input value. Model is trained based on supervised learning (i.e. labelled data). Para [0132] According to an embodiment of the disclosure, the current state of the at least one object may be divided into a fresh state, a ripe state, and a spoiled state, but it is not limited thereto. And para [0165] Here, the AI model 300 may identify a degree of spoilage (for example, the degree of spoilage: 98%) of the spinach by analyzing the spectrometric information 1410 of the spinach. AI model trained on state data (i.e. spoilage probability).).
Regarding Claim 4,
Kim et al. and Dheenadayalan teach the AI apparatus of claim 3. Kim further teaches wherein the Al model is trained to output a higher food spoilage probability as a number of times that the change in the sequence data is greater than or equal to a predetermined reference value increases (fig. 18, para [0092] For example, the AI model may divide the state of the object into first through tenth stages via training, and determine the state of the object in the first through fourth stages as the fresh state, the state of the object in the fifth through seventh stages as the ripe state, and the state of the object after the eighth stage as the spoiled state. And para [0182] According to an embodiment of the disclosure, the refrigerator 1000 may adjust the image detection interval of the camera based on the degree of the change in the state of the common object between the first time point and the second time point. For example, when the degree of the change in the state of the common object between the first time point and the second time point is great, the refrigerator 1000 may decrease the image detection interval of the camera (for example, from a day to six (6) hours). And para [0185] The banana may become ripe and start to get spoiled from a future time point 2 to a future time point 3 and the banana at the future time point 3 may be in a state in which the banana has to be disposed. As the number of times the state changes by a certain degree (i.e. predetermined reference value) the likelihood of being spoiled increases).
Regarding Claim 8,
Kim et al. and Dheenadayalan teach the AI apparatus of claim 1. Kim further teaches wherein the processor is configured to control an output device to output a notification when the food spoilage probability is greater than an output threshold (para [0145]  For example, when the spinach is spoiled, the banana has four (4) days left before the expected disposal date, the eggplant has seven (7) days left before the expected disposal date, the grape has nine (9) days left before the expected disposal date, and the mango has sixteen (16) days left before the expected disposal date, the object list 1010 may be displayed in the order of “spinach-rotten,” “banana-concern for spoilage-four (4) days,” “eggplant-consumable-seven (7) days,” “grape-consumable-nine (9) days,” and “mango-fresh-sixteen (16) days.”), and 
wherein the output threshold is greater than the threshold (para [0145] Also, the refrigerator 1000 may briefly display the notification “spoiled,” “to be spoiled soon,” “consumable,” “fresh,” etc., on the camera image as the information about the ripeness or the freshness. And para [0253] The processor 1300 may compare the camera image including the at least one object and the odor distribution map to identify a first object having a spoilage probability greater than a reference value. Second notification “spoiled” has a greater threshold than “to be spoiled soon”.).
Regarding Claim 9,
Kim teaches a method for controlling temperature of a refrigerator, the method comprising: 
collecting environmental data (para [0066] According to an embodiment of the disclosure, the refrigerator 1000 may be equipped with at least one camera for identifying an inner space of the refrigerator 1000. The refrigerator 1000 may obtain an image of an object kept in each shelf by using the at least one camera. The refrigerator 1000 may predict a current state of the object by using the image obtained through the at least one camera and environmental information in the refrigerator 1000 and provide information related to the current state of the object to a user.); 
providing the environmental data to an artificial intelligence (Al) model (para [0014] [0014] The obtaining of the environmental information in the refrigerator may include obtaining temperature information of a temperature around the at least one object by using a temperature sensor, and the predicting of the information related to the current state of the at least one object may include predicting the information related to the current state of the at least one object by applying the first camera image and the temperature information to the AI model.), performing normal refrigeration when a result of the Al model is less than a threshold (para [0203] According to an embodiment of the disclosure, when the current state of the at least one object is not a spoiled state, the AI model 300 may predict the consumable period (for example, the remaining period from a current point in time to an expected disposal date) of the at least one object. And para [0230] The storerooms 3011 through 3013 may be divided into freezing storerooms 3012 and 3013 (hereinafter, referred to as “freezing rooms”) below and a cooling storeroom 3011 (hereinafter, referred to as a “refrigerating room”) above the freezing storerooms 3012 and 3013. The storerooms 3011 through 3013 may be set to have temperatures above zero (for example, between 7° C. and 0° C.) or below zero (for example, between −1° C. and −5° C.) and may accommodate water, beverages, food stuffs, chilled foods, or frozen foods. Water or beverages may be accommodated in a beverage container.), and …when the result of the Al model is greater than the threshold (para [0160] In operation S1240, the refrigerator 1000 may compare a camera image including the at least one object with the odor distribution map and may identify a first object having a spoilage probability, which is greater than a reference value.), 
wherein the result of the Al model is a food spoilage probability (para [0165] Here, the AI model 300 may identify a degree of spoilage (for example, the degree of spoilage: 98%) of the spinach by analyzing the spectrometric information 1410 of the spinach.), 
wherein the environmental data include sequence data comprising internal temperature and internal humidity which are obtained according to a temporal order (para [0177] In operation S1730, the refrigerator 1000 may obtain information related to a state of the at least one object at the second time point and a degree of a change in the state of the at least one object between the first time point and the second time point, by applying the first camera image, the second camera image, and environmental information at the second time point to the AI model 300. And para [0179] Also, according to an embodiment of the disclosure, the refrigerator 1000 may obtain information related to a state of the common object at the second time point, by applying the second camera image and the environmental information (for example, temperature information, humidity information, or odor information) at the second time point to the AI model 300.), and 
wherein the Al model is trained to output a food spoilage (para [0178] According to an embodiment of the disclosure, the refrigerator 1000 may identify the degree of the change in the state (for example, the ripeness is changed from 10% to 80%) of an object (hereinafter, referred to as a common object) commonly included in the first camera image and the second camera image, by applying the first camera image obtained at the first time point and the second camera image obtained at the second time point to the AI model 300.) based on a change in the sequence data (para [0177] In operation S1730, the refrigerator 1000 may obtain information related to a state of the at least one object at the second time point and a degree of a change in the state of the at least one object between the first time point and the second time point, by applying the first camera image, the second camera image, and environmental information at the second time point to the AI model 300.).
Kim does not explicitly disclose
performing rapid refrigeration for which intensity of refrigeration is adjusted higher than the normal refrigeration when the result of the Al model is greater than the threshold
However, Dheenadayalan (US 20190301781 A1) teaches
performing rapid refrigeration for which intensity of refrigeration is adjusted higher than the normal refrigeration when the result of the Al model is greater than the threshold (para [0020] For example, the temperature alarm can be triggered if the temperature within the refrigerator system exceeds a threshold temperature for a certain duration of time, for example. And para [0036] If the temperature alarm is predicted to be triggered, then one or more embodiments of the invention can trigger one or more compressors to improve a cooling effect. Improve cooling effect (i.e. intensity of refrigeration adjusted higher).)
Kim and Dheenadayalan are analogous because they are both directed towards automation of refrigerators using Artificial Intelligence which is in the same field of endeavor.
It would have been obvious to one of ordinary to modify the neural network threshold output of Kim with the function of automatically adjusting the temperature utilizing artificial intelligence of Dheenadayalan.
Doing so would allow for implementing a temperature alarm to ensure food is refrigerated at a proper temperature. The temperature alarm enables retail stores to take preemptive action to correct any temperature fluctuation (para [0020]).
Regarding Claim 11,
Claim 11 is the method corresponding to the apparatus of claim 1. Claim 11 is substantially similar to claim 3 and is rejected on the same grounds. 
Regarding Claim 12,
Claim 12 is the method corresponding to the apparatus of claim 1. Claim 12 is substantially similar to claim 4 and is rejected on the same grounds. 
Regarding Claim 16,
Claim 16 is the method corresponding to the apparatus of claim 1. Claim 16 is substantially similar to claim 8 and is rejected on the same grounds. 

Claim(s) 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim/Dheenadayalan, as applied above, and further in view of Abeloe et al. (US-10242665-B1).
Regarding Claim 5,
Kim et al. and Dheenadayalan teach the Al apparatus of claim 1. Dheenadayalan further teaches wherein the refrigerator comprises a plurality of spaces, 
wherein the processor is configured to provide first environmental data obtained in the … space to the … Al model (para [0040] The future state can be predicted based on at least one input determined by a temperature sensor of the refrigeration system, and the future state can be predicted based on at least one input determined by a timer of the refrigeration system.), and to perform the rapid refrigeration with respect to the first space when a result of the first Al model is greater than the… threshold (para [0020] For example, the temperature alarm can be triggered if the temperature within the refrigerator system exceeds a threshold temperature for a certain duration of time, for example. And para [0036] If the temperature alarm is predicted to be triggered, then one or more embodiments of the invention can trigger one or more compressors to improve a cooling effect. Improve cooling effect (i.e. intensity of refrigeration adjusted higher).),
Kim and Dheenadayalan are analogous because they are both directed towards automation of refrigerators using Artificial Intelligence which is in the same field of endeavor.
It would have been obvious to one of ordinary to modify the neural network threshold output of Kim with the function of automatically adjusting the temperature utilizing artificial intelligence of Dheenadayalan.
Doing so would allow for implementing a temperature alarm to ensure food is refrigerated at a proper temperature. The temperature alarm enables retail stores to take preemptive action to correct any temperature fluctuation (para [0020]).
wherein the Al model comprises a first Al model corresponding to a first space, and a second Al model corresponding to a second space (Col. 24 lines 33; As an example of an implementation embodiment of the ImNNs connected in parallel, a controller for a refrigerator may include an ImNN to control the temperature of the ice maker while controlling the temperature of the food compartments with a different ImNN connected in parallel. ImNN (i.e. AI model) for an ice maker (i.e. first space) and a different ImNN for food compartments (i.e. at least a second space).), wherein the threshold comprises a first threshold corresponding to the first Al model and a second threshold corresponding to the second Al model ( In various exemplary embodiments of the present invention, the controller can analyze all output data for anomalies by some of these methods: External source thresholding (e.g. prediction defies laws of physics) External statistical analysis (e.g. prediction generates highly improbable physical response, highly irregular response generated) Internal statistical analysis (e.g. prediction defies input data statistical probabilities) Compares results with a different neural network with different weight settings for consistent results. Each model has a threshold.), and 
wherein the processor is configured to provide first environmental data obtained in the first space to the first Al model, and to perform the rapid refrigeration with respect to the first space…, and to provide second environmental data obtained in the second space to the second Al model, and to perform the rapid refrigeration with respect to the second space… (Col. 7 lines The autonomous machine may include a first subordinate neural network having a structure that includes an input layer, an output layer, and at least two hidden layers. The first subordinate neural network may be configured to receive input data and to generate output data. An aspect of the autonomous machine is operated by using one or more of the output data. For instance, output data may be an output signal controlling the temperature of a refrigerator (or other appliance) or a vehicle (manned or unmanned).).
Kim/Dheenadayalan and Abeloe are analogous because they are both directed towards automation of refrigerators using neural networks which is the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the result/output of the AI model of Kim/ Dheenadayalan with the method of controlling a refrigerator using the output of a neural network of Abeloe.
Doing so would allow for automatically self-correcting neural networks based on an incorrect condition. This ensures that the operations of a neural network are within boundary conditions (Abs.)
Regarding Claim 6,
Kim, Dheenadayalan, and Abeloe teach the AI apparatus of claim 5. Kim further teaches wherein the first AI model is trained by using first training environmental data collected in the first space (para [0161] The refrigerator 1000 may compare the odor distribution map 1302 with the camera image 1301 and determine that “spinach” located in the first area 1311 on the camera image 1301 and an object located in the second area 1312 on the camera image 1301 have a high probability of spoilage. First area 1311 (i.e. first space).), and a food spoilage probability in the first space that corresponds to the first training environmental data (para [0093] Here, the AI model may be an artificial neural network which is trained using the camera image, the temperature information (or the humidity information), and the state of the object as learning data.), and 
wherein the…Al model is trained by using second training environmental data collected in the second space (para [0161] The refrigerator 1000 may compare the odor distribution map 1302 with the camera image 1301 and determine that “spinach” located in the first area 1311 on the camera image 1301 and an object located in the second area 1312 on the camera image 1301 have a high probability of spoilage. However, the object located in the second area 1312 is hidden by an eggplant on the camera image 1301, and thus, the refrigerator 1000 may have difficulty accurately identifying the object. Second area (i.e. second space)), and a food spoilage probability in the second space that corresponds to the second training environmental data (para [0093] Here, the AI model may be an artificial neural network which is trained using the camera image, the temperature information (or the humidity information), and the state of the object as learning data.).
While Kim/Dheenadayalan teach the majority of the claim, Kim does not explicitly disclose a second AI model.
Abeloe further teaches
…the second Al model… (Col. 24 lines 33; As an example of an implementation embodiment of the ImNNs connected in parallel, a controller for a refrigerator may include an ImNN to control the temperature of the ice maker while controlling the temperature of the food compartments with a different ImNN connected in parallel. ImNN (i.e. AI model).
Kim/Dheenadayalan and Abeloe are analogous because they are both directed towards automation of refrigerators using neural networks which is the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the result/output of the AI model of Kim/Dheenadayalan with the method of controlling a refrigerator using the output of a neural network of Abeloe.
Doing so would allow for automatically self-correcting neural networks based on an incorrect condition. This ensures that the operations of a neural network are within boundary conditions (Abs.)
Regarding Claim 7,
Kim/Dheenadayalan and Abeloe teach the AI apparatus of claim 6. Kim further teaches wherein the food spoilage probability in the first space is a probability that a first main food ingredient stored in the first space spoils according to the first training environmental data (para [0161] The refrigerator 1000 may compare the odor distribution map 1302 with the camera image 1301 and determine that “spinach” located in the first area 1311 on the camera image 1301 and an object located in the second area 1312 on the camera image 1301 have a high probability of spoilage. First area 1311 (i.e. first space).), and 
wherein the food spoilage probability in the second space is a probability that a second main food ingredient stored in the second space spoils according to the second training environmental data (para [0161] The refrigerator 1000 may compare the odor distribution map 1302 with the camera image 1301 and determine that “spinach” located in the first area 1311 on the camera image 1301 and an object located in the second area 1312 on the camera image 1301 have a high probability of spoilage. However, the object located in the second area 1312 is hidden by an eggplant on the camera image 1301, and thus, the refrigerator 1000 may have difficulty accurately identifying the object. Second area (i.e. second space)).
Regarding Claim 13,
Claim 13 is the method corresponding to the apparatus of claim 1. Claim 13 is substantially similar to claim 5 and is rejected on the same grounds. 
Regarding Claim 14,
Claim 14 is the method corresponding to the apparatus of claim 1. Claim 14 is substantially similar to claim 6 and is rejected on the same grounds. 
Regarding Claim 15,
Claim 15 is the method corresponding to the apparatus of claim 1. Claim 15 is substantially similar to claim 7 and is rejected on the same grounds. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121